                                                                                                                                                                                                                                                  .     )
.:.:A; ; :.0.:;:,24.;,; ;5,; ,B~(R.;,; ev,;,;.·.; ;02; ;,;/0;,;,; 8/.;:; 20:;,;,1~9). :;,;Ju;.; d~gm; ;e~nt.; .in;, ; a;, ; C,;,; rim; ,; i; ,; na;.;lP;.; e.; ;t y~C;.; as;.; e.; ;(M. ;.;o;.; d1; .;·fie,;.; d. _)~--=============-=-=Pa.-ge_I_o_f_I I ~)
                                                        UNITED STATES DISTRICT COURT
                                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                                                                 JUDGMENT IN A CRIMINAL CASE
                                                                                                                                           (For Offenses Committed On or After November 1, 1987)
                                                          v.

                                Yovanni Zamora-Landeros                                                                                    Case Number: 3:19-mj-22715

                                                                                                                                          Merle N Sc


 REGISTRATION NO. 86344298
 THE DEFENDANT:
                                                                                                                                          Defendant's Attorn




                                                                                                                                                                                             JUL 0 9 20.· :g
                                                                                                                                                                                                                          J
                                                                                                            1-J.:.;,,;·.._..<'T"..._,.~""'"
  IZI pleaded guilty to count(s) _l_of_C_om___..!..p_la_in_t_ _ _ _ _ _ _ _ _ _--f--::-:--'-'u-=......~-~;,~_..                   1 ,;,-:"--1 -".:'~·:.,__.~'.":~i-~~
                                                                                                                                                                        SOUTHEH:-i C'JIC:.Tn:i:..:. OF (:,\UFOANIA
   D was found guilty to count(s)                                                                                                                                       SY                                  '.J>:PUTY
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                                      Nature of Offense                                                                                                                         Count Number(s)
 8:1325                                               ILLEGAL ENTRY (Misdemeanor)                                                                                                               1

   D The defendant has been found not guilty on count( s)
                                                                                                                            --------------------
   0 Count(s)                                                                                                                               dismissed on the motion of the United States.
                              -----------------~



                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                               ;6 TIME SERVED                                                                    D _ _ _ _ _ _ _ _ _ _ days

   IZI Assessment: $10 WAIVED IZI Fine: WAIVED
   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                    Tuesday, July 9, 2019
                                                                                                                                    Date of Imposition of Sentence



                       DUSM                                                                                                         HittLtLOCK
                                                                                                                                    UNITED STATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                                                                                                          3:19-mj-22715
